BLODGETT, P. J.
Heard jury trial waived.
Action of broker to recover commission.
Defendant owned a house and was approached by plaintiff as to a sale of same. Defendant was willing .to sell for $10,000.
‘ Plaintiff got in touch with one Phe-lan, the owner of a bungalow who desired to sell same, and did sell same for Phelan. Plaintiff received a commission of $108 from Phelan. Plaintiff testified that Champagne, the defendant, never promised to pay him a commission, but claims to have been the effective agent in the sale and to have brought the parties together.
It is immaterial that plaintiff has received a commission from Phelan for the sale of the bungalow.
McCarthy vs. McCarthy, 49 R. I. 200.
The testimony shows that plaintiff and defendant did meet to talk about *168a sale, and that defendant told plaintiff that he, defendant, was going to Canada and upon his return would take up the matter with him. Upon his return from Canada defendant did sell his property to Phelan for $10,000 and took back in trade a deed of Phe-lan’s bungalow at a price of $7,000.
For plaintiff: Hugh M. Devlin.
For defendants: Guillaume Myette.
Defendant admits that he did not know Phelan until introduced to him by plaintiff and that when he returned from Canada he (defendant) with his daughters and plaintiff went over the bungalow.
There is an allusion in the testimony to a demand subsequently made by plaintiff upon defendant for a commission of one-half of a three per cent, commission on the $10,000' for which defendant sold his house.
Decision for plaintiff for $150.